U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 MONTGOMERY REAL ESTATE SERVICE, INC. (F/K/A MEDIA SOUTH GROUP, INC.) (Name of small business issuer in its Charter) Nevada 88-0450667 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 191 Chestnut Street Springfield, MA 01103 (Address of principal executive offices) (413) 734-3116 (Issuer's telephone number, including area code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on To be so registered which each class is to be registered None. N/A Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated file”, accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer□ Accelerated filer □ Non-accelerated filer
